UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20-549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number: 0-53566 CHANGDA INTERNATIONAL HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 98-0521484 (I.R.S. Employer Identification No.) 10 th Floor Chenhong Building No. 301 East Dong Feng Street Weifang, Shandong, People’s Republic of China (Address of principal executive offices) (Zip Code) 86-536 8513228 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” ion Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo x As ofMay 16, 2011, there are 20,509,123 shares of our common stock, par value $0.001 per share common stock issued and outstanding. 1 FORM 10-Q CHANGDA INTERNATIONAL HOLDINGS, INC. INDEX Page PART I Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 35 Item 4 Controls and Procedures 35 PART II Item 1. Legal Proceedings 36 Item 1A. Risk Factors 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3. Defaults Upon Senior Securities 36 Item 4. Removed and Reserved 36 Item 5. Other Information 36 Item 6. Exhibits 36 SIGNATURES 37 2 Changda International Holdings, Inc. Condensed Consolidated Balance Sheets As of March 31, 2011 As of December 31, 2010 Note US$’000 US$’000 ASSETS (unaudited) Current assets Cash and cash equivalents Restricted cash - Trade and other receivables, net Inventories Prepaid lease payments, net 63 63 Government grant receivables in respect of tax Total current assets Intangible assets 3 3 Property, plant and equipment, net Prepaid lease payments, net Total assets LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Trade and other payables Promissory notes 10 17 Notes payable Shareholders’ loans Short-term interest-bearing borrowings Income tax payables Total current liabilities Deferred government grants Long-term portion of shareholders’ loans - Total liabilities Commitments and contingencies 7 Stockholders’ equity common stock, par value $0.001 per share, 100,000,000 shares authorized, 20,509,123 shares issued and outstanding as of March 31, 2011 and 19,729,902 shares issued and outstanding as of December 31, 2010 4 21 20 Additional paid-in capital Statutory reserves Accumulated other comprehensive income Accumulated profits Total stockholders’ equity Total liabilities and stockholders’ equity The financial statements should be read in conjunction with the accompanying notes. 3 Changda International Holdings, Inc. Condensed Consolidated Statements of Operations and Other Comprehensive Income Three months ended March 31, 2011 Three months ended March 31, 2010 Note US$’000 US$’000 (unaudited) (unaudited) Operating revenues Cost of sales ) ) Gross profit Operating expenses Depreciation of property, plant and equipment ) ) Amortization of intangible assets - (1 ) Amortization of prepaid lease expenses ) (9 ) Selling, general and administrative expenses ) ) Operating income Other income 4 5 Interest income 7 1 Interest expenses ) ) Other finance cost - ) Income before income taxes Income taxes 5 ) ) Net income Other comprehensive income Foreign currency translation adjustment 10 Total comprehensive income Earnings per common stock ($) 3 Basic Diluted Weighted average number of common stocks 3 Basic 18, 964,025 Diluted The financial statements should be read in conjunction with the accompanying notes. 4 Changda International Holdings, Inc. Condensed Consolidated Statements of Cash Flows Three months ended March 31, 2011 Three months ended March 31, 2010 US$’000 US$’000 (unaudited) (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net Income Adjustment to reconcile net income to net cash used in operating activities Depreciation of property, plant and equipment Amortization of prepaid lease payments 16 9 Amortization of intangibles assets - 1 Exchange differences 9 5 Government grants recognized (4 ) Cost of warrants issued - Changes in operating assets and liabilities: Inventories ) ) Trade and other receivable, net Trade and other payables ) Income tax payables ) ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from disposal of property, plant and equipment 5 - Purchase of property, plant and equipment ) ) New restricted cash - Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES New bank and other loans raised Repayment of bank and other loans ) ) Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Effect on exchange rate changes 58 - Cash and cash equivalents at end of period 5 Changda International Holdings, Inc. Condensed Consolidated Statements of Cash Flows Three months ended March 31, 2011 Three months ended March 31, 2010 US$’000 US$’000 (unaudited) (unaudited) SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION During the year, cash was paid for the following: Income taxes Interest 94 The financial statements should be read in conjunction with the accompanying notes. 6 Changda International Holdings, Inc. Notes to Unaudited Condensed Consolidated Financial Statements For the three months ended March 31, 2011 and 2010 1. ORGANIZATION AND PRINCIPAL ACTIVITIES The accompanying unaudited condensed consolidated financial statements present the consolidated financial position of Changda International Holdings, Inc. (“CIHI”) and its subsidiaries (together “the Company”) as of March 31, 2011 and December31, 2010, and its results of operations for the three-month periods ended March 31, 2011 and 2010 and cash flows for the three months ended March 31, 2011 and 2010. Changda International Holdings, Inc. (“CIHI”) was incorporated on January 24, 2007 under the laws of the State of Nevada. On January 15, 2009, Memorandum of Understanding (“Agreement”) was entered by and among CIHI and Changda International Limited (“Changda International”), a company organized under the laws of Marshall Islands. Changda International, being the legal acquiree (accounting acquirer), delivered to CIHI, being the legal acquirer (accounting acquiree), stock certificates representing 100% of the shares in Changda International (the “Share Exchange Transaction”). The principal subsidiaries of CIHI after the Share Exchange Transaction are Weifang Changda Chemical Co., Ltd. (“Changda Chemical”), Weifang Changda Fertilizer Co., Ltd. (“Changda Fertilizer”) and Fengtai Changda Fertilizer Co., Ltd. (“Fengtai Changda”). Changda Chemical is a limited liability company incorporated in the People’s Republic of China (the “PRC”).Changda Chemical’s registered office is located at Weifang Ocean Chemical Industry Developing Zone Industry Area, Shandong, PRC.The principal activity of Changda Chemical is manufacturing of snow melting agent and drugs intermediate.Changda Fertilizer and Fengtai Changda are limited liability companies incorporated in the PRC. The registered office of both Changda Fertilizer and Fengtai Changda are located at Weifang Binhai Development Zone, Shandong, PRC.The principal activity of Changda Fertilizer and Fengtai Changda are manufacturing and trading of fertilizers. Reverse Stock Split On September 30, 2009, it was approved by the Board of Directors and ratified by the majority shareholders to effect one-for-three reverse split of the issued and outstanding shares without changing its par value of $0.001.The actions contemplated herein became effective on October 14, 2009 according to the Company Information Statement while the reverse split completed at the close of business on November 6, 2009.As a result of this reverse stock split, every three shares of the Company's common stock were combined into one share of common stock.All the relevant information relating to number of stock and per stock information contained in these consolidated financial statements has been retrospectively adjusted to reflect the reverse stock split for all periods presented. On June 3, 2010, the Board of Directors and a majority of Stockholders approved a proposal to grant discretionary authority to the Board of Directors to effect a reverse stock split of the issued and outstanding shares at any time within one year at a ratio of either (i) one-for-two or (ii) one-for-three, as determined at the discretion of the Board of Directors to be in the best interests of the Company without further approval from the Company’s stockholders and without decreasing the number of the Company’s authorized shares of common stock. As of the date of the financial statements, this prospective reverse stock split is not yet effectuated; accordingly no adjustment is made to the relevant information relating to number of stock and per stock information contained in these financial statements. PRINCIPAL ACCOUNTING POLICIES 2. Basis of presentations The accompanying unaudited condensed consolidated financial statements as of March 31, 2011 have been prepared based upon Securities and Exchange Commission rules that permit reduced disclosure for interim periods and include, in the opinion of management, all adjustments (consisting of normal recurring adjustments and reclassifications) necessary to present fairly the financial position, results of operations and cash flows as of March 31, 2011 and for all periods presented. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles in the United States of America (“USGAAP”) have been condensed or omitted. These condensed consolidated financial statements should be read in conjunction with the audited financial statements and notes thereto included in the Company’s Form 10-K filed on March 31, 2011 for the year ended December 31, 2010. The results of operations for the three months ended March 31, 2011 and 2010 are not necessarily indicative of the operating results to be expected for the full year. 7 Changda International Holdings, Inc. Notes to Unaudited Condensed Consolidated Financial Statements For the three months ended March 31, 2011 and 2010 2. PRINCIPAL ACCOUNTING POLICIES (CONTINUED) The condensed consolidated financial statements and accompanying notes are presented in United States dollars and prepared in conformity with USGAAP which requires management to make certain estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Basis of consolidation The consolidated financial statements include the financial information of CIHI and its subsidiaries. All significant intercompany accounts and transactions have been eliminated upon consolidation. Recently issued accounting pronouncements In January 2010, the FASB issued Accounting Standards Updates (“ASU”) No. 2010-06, amending ASC Topic 820, “Measuring Liabilities at Fair Value”, to add new requirements for separate disclosures about purchases, sales, issuances, and settlements relating to Level 3 measurements. It amends ASC Topic 820 that a reporting entity should present separately information about purchases, sales, issuances, and settlements in the reconciliation for fair value measurements using significant unobservable inputs. The requirement to provide the Level 3 activity of purchases, sales, insurances and settlements on a gross basis, is effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years. The adoption of this ASU did not have a material impact on the Company’s consolidated financial statements. In April 2010, the FASB issued ASU No. 2010-13, Compensation – Stock Compensation (Topic 718) – Effect of Denominating the Exercise Price of a Share-Based Payment Award in the Currency of the Market in Which the Underling Equity Security Trades. This update provides clarification that an employee share-based payment award with an exercise price denominated in the currency of a market in which a substantial portion of the entity’s equity securities trade should not be considered to contain a condition that is not a market, performance or service condition. Therefore, the award would be classified as an equity award if it other wise qualified as equity. ASU No. 2010-13 is effective for fiscal years, and interim periods within those fiscal years, beginning on or after December 15, 2010. The adoption of this ASU did not have a material impact on the Company’s consolidated financial statements. In December 2010, the FASB issued ASU No. 2010-29, Business Combinations (Topic 805) “Disclosure of supplementary Pro Forma Information for business combinations”, which specify that if a public entity presents comparative financial statements, the entity should disclosure revenue and earnings of the combined entity as though the business combination(s) that occurred during the current year has occurred as of the beginning of the comparable prior annual reporting period only. The amendments in this update also expand the supplemental pro forma disclosures under Topic 805 to include a description of the nature and amount of material, non-recurring pro forma adjustments directly attributable to the business combination included in the reported pro forma revenue and earnings. These amendments are effective prospectively for business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December 15, 2010. The adoption of this ASU did not have a material impact on the Company’s consolidated financial statements. 3.
